UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/15 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes88.1% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental AHML Finance, Unscd. Notes RUB 7.75 2/13/18 294,200,000 b 3,853,165 AHML Finance, Unscd. Notes RUB 7.75 2/13/18 2,121,500,000 27,785,482 Brazilian Government, Treasury Bills BRL 0.00 1/1/16 10,350,000 c 3,289,049 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 213,960,000 73,527,623 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 196,370,000 63,056,854 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 3,870,000,000 6,679,497 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 4,259,500,000 1,546,909 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 56,185,700,000 23,557,551 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 50,646,100,000 21,120,709 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 13,969,600,000 6,924,124 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 7,775,000,000 b 3,093,859 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 22,850,000,000 9,115,413 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 373,600,000 c 22,235,389 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 19,500,000,000 b 8,013,020 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 6,768,790,000 31,076,399 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 10,680,000,000 909,159 Indonesian Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 64,069,000,000 5,984,713 Malaysian Government, Sr. Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 47,000,000 12,996,661 Malaysian Government, Sr. Unscd. Bonds, Ser. 0511 MYR 3.58 9/28/18 9,700,000 2,694,565 Malaysian Government, Sr. Unscd. Bonds, Ser. 0413 MYR 3.84 4/15/33 42,090,000 10,977,397 Malaysian Government, Sr. Unscd. Bonds, Ser. 0114 MYR 4.18 7/15/24 46,250,000 13,140,351 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 58,440,000 16,446,109 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 9,340,000 3,754,441 Mexican Government, Bonds, Ser. M MXN 5.00 6/15/17 260,000,000 17,802,184 Mexican Government, Bonds, Ser. M MXN 6.25 6/16/16 275,000,000 19,061,300 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 52,200,000 4,633,958 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 92,205,000 8,985,137 Peruvian Government, Unscd. Bonds PEN 6.90 8/12/37 6,115,000 2,135,492 Peruvian Government, Bonds PEN 6.95 8/12/31 66,950,000 23,447,238 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 179,270,000 12,039,402 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 544,800,000 b 36,587,640 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 118,000,000 8,372,921 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 493,035,000 b 34,984,264 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 1,405,000,000 33,864,738 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 80,000,000 2,145,219 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 8,500,000 2,524,082 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 89,740,000 27,858,873 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 26,065,000 8,296,367 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 176,110,000 59,847,659 Romanian Government, Bonds, Ser. 10Y RON 5.85 4/26/23 40,280,000 12,448,388 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 154,960,000 43,008,955 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 738,900,000 11,390,176 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 938,300,000 12,145,894 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 1,395,900,000 19,847,274 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 520,400,000 7,949,542 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 312,575,000 3,309,242 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 164,875,000 2,019,740 Russian Government, Bonds, Ser. 6209 RUB 7.60 7/20/22 416,600,000 4,934,417 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 565,410,000 6,719,932 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 58,300,000 4,529,775 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 397,075,000 34,294,700 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 839,970,000 88,118,912 South African Government, Bonds, Ser. R158 ZAR 13.50 9/15/15 86,000,000 7,652,500 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 153,620,000 b 13,542,367 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 65,498,000 24,894,305 Turkish Government, Bonds TRY 7.10 3/8/23 43,500,000 16,073,863 Turkish Government, Bonds TRY 8.80 9/27/23 63,340,000 26,068,701 Turkish Government, Bonds TRY 10.50 1/15/20 58,997,282 25,809,988 Total Bonds and Notes (cost $1,346,457,890) Short-Term Investments.3% U.S. Treasury Bills 0.03%, 5/21/15 3,624,000 3,623,880 0.05%, 8/13/15 150,000 149,957 Total Short-Term Investments (cost $3,773,736) Other Investment9.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $110,256,730) 110,256,730 d Total Investments (cost $1,460,488,356) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint IDRIndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PHPPhilippine Peso PLNPolish Zloty RONRomanian Leu RUBRussian Ruble TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $100,074,315 or 8.5% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized depreciation on investments was $307,397,858 of which $323,924 related to appreciated investment securities and $307,721,782 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax [ir[pses was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) South Africa 14.4 Mexico 12.4 Brazil 11.9 Short-Term/Money Market Investments 9.7 Russia 8.5 Poland 8.3 Turkey 7.9 Colombia 6.2 Malaysia 4.8 Romania 4.7 Philippines 3.0 Hungary 2.6 Peru 2.2 Chile .6 Indonesia .6 † Based on net assets. STATEMENT OF OPTIONS WRITTEN February 28, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: Brazilian Real, May 2015 @ BRL 2.8 (premiums received $178,484) 17,550,000 ) BRLBrazilian Real STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 4/2/2015 a 21,170,000 7,287,686 7,373,489 85,803 Chilean Peso, Expiring: 3/31/2015 b 1,507,115,000 2,427,606 2,435,387 7,781 3/31/2015 c 2,788,795,000 4,490,428 4,506,488 16,060 Euro, Expiring 3/31/2015 d 11,855,000 13,439,065 13,271,919 (167,146 ) Hungarian Forint, Expiring: 3/31/2015 b 4,313,625,000 16,025,058 15,920,989 (104,069 ) 3/31/2015 d 6,561,135,000 24,393,466 24,216,236 (177,230 ) 3/31/2015 e 2,380,490,000 8,848,583 8,786,057 (62,526 ) 3/31/2015 f 5,187,880,000 19,270,039 19,147,743 (122,296 ) Indian Rupee, Expiring 3/31/2015 b 2,236,870,000 36,103,297 35,902,702 (200,595 ) Malaysian Ringgit, Expiring: 3/31/2015 a 42,540,000 11,657,350 11,769,371 112,021 3/31/2015 b 133,850,000 36,793,205 37,031,743 238,538 Polish Zloty, Expiring 3/31/2015 g 109,105,000 29,754,503 29,394,258 (360,245 ) Romanian Leu, Expiring 3/31/2015 a 9,725,000 2,474,618 2,454,293 (20,325 ) Russian Ruble, Expiring: 3/31/2015 a 398,700,000 5,839,657 6,369,264 529,607 3/31/2015 b 1,260,130,000 18,935,086 20,130,676 1,195,590 3/31/2015 c 78,570,000 1,164,863 1,255,162 90,299 3/31/2015 g 782,000,000 11,292,419 12,492,512 1,200,093 South Korean Won, Expiring 3/31/2015 b 5,757,450,000 5,164,790 5,238,395 73,605 Thai Baht, Expiring 3/31/2015 g 555,535,000 16,973,266 17,153,572 180,306 Turkish Lira, Expiring 3/31/2015 d 14,635,000 5,862,061 5,782,724 (79,337 ) Sales: Proceeds ($) Chilean Peso, Expiring 3/31/2015 a 2,461,710,000 3,954,237 3,977,943 (23,706 ) Colombian Peso, Expiring 3/31/2015 b 13,315,720,000 5,448,331 5,308,229 140,102 3/31/2015 g 86,039,780,000 35,029,631 34,299,226 730,405 4/30/2015 b 92,814,570,000 37,992,047 36,893,864 1,098,183 Indonesian Rupiah, Expiring 3/31/2015 a 85,405,150,000 6,540,947 6,569,795 (28,848 ) Mexican New Peso, Expiring 3/31/2015 a 185,675,000 12,348,286 12,407,510 (59,224 ) Peruvian New Sol, Expiring 3/31/2015 b 6,445,000 2,077,022 2,071,035 5,987 Philippine Peso, Expiring 3/31/2015 a 580,940,000 13,104,895 13,153,954 (49,059 ) Singapore Dollar, Expiring 3/31/2015 g 16,380,000 12,025,549 12,008,129 17,420 South African Rand, Expiring 3/31/2015 a 1,168,745,000 99,830,447 99,588,352 242,095 South Korean Won, Expiring 3/31/2015 g 25,321,995,000 22,801,310 23,039,125 (237,815 ) Thai Baht, Expiring 3/31/2015 a 1,198,195,000 36,619,652 36,997,352 (377,700 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Citigroup c Credit Suisse d Goldman Sachs International e Morgan Stanley Capital Services f Royal Bank of Scotland g Barclays Bank Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) J.P. Morgan 303,250,000 MXN - 28 Day Libor Chase 6.84 N/A 1/25/2024 1,594,005 1,594,005.00 Gross Unrealized Appreciation The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Foreign Government - 1,039,123,584 - Mutual Funds 110,256,730 - - U.S. Treasury - 3,773,837 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 5,963,895 - Swaps++ - 1,594,005 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,070,121 ) - ) Options Written - (242,137 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Banks3.2% JPMorgan Chase & Co. 42,105 2,580,194 New York Community Bancorp 153,450 2,548,804 People's United Financial 60,160 910,221 Wells Fargo & Co. 47,400 2,597,046 Capital Goods7.2% Caterpillar 51,250 4,248,625 General Dynamics 2,960 410,789 General Electric 233,950 6,080,360 Lockheed Martin 25,910 5,183,295 Northrop Grumman 8,850 1,466,533 Raytheon 16,070 1,747,934 Commercial & Professional Services5.7% Cintas 10,300 859,844 Pitney Bowes 251,815 5,834,554 R.R. Donnelley & Sons 443,600 8,459,452 Consumer Durables & Apparel1.6% Garmin 65,700 3,260,691 Leggett & Platt 8,200 369,410 Mattel 20,270 533,506 Consumer Services4.3% Carnival 31,650 1,392,283 H&R Block 76,140 2,600,181 Las Vegas Sands 60,600 3,448,140 McDonald's 13,650 1,349,985 Starwood Hotels & Resorts Worldwide 31,650 a 2,542,444 Wynn Resorts 1,100 156,750 Diversified Financials1.6% American Express 2,120 172,971 Ares Capital 44,750 b 774,175 Artisan Partners Asset Management 25,500 1,236,750 Invesco 33,000 1,328,910 Navient 32,300 691,220 Energy7.5% Chevron 30,060 3,206,801 ConocoPhillips 49,115 3,202,298 Exxon Mobil 61,210 5,419,533 Kinder Morgan 16,950 695,120 Noble 63,200 b 1,051,648 ONEOK 63,900 2,828,214 Phillips 66 6,450 506,067 Schlumberger 4,250 357,680 Spectra Energy 57,900 2,054,871 Valero Energy 13,850 854,406 Food & Staples Retailing4.2% CVS Health 21,970 2,282,024 Wal-Mart Stores 107,640 9,034,225 Walgreens Boots Alliance 100 8,308 Food, Beverage & Tobacco7.7% Altria Group 176,970 9,961,641 Coca-Cola 15,400 666,820 ConAgra Foods 8,930 312,371 Dr. Pepper Snapple Group 10,260 808,385 Philip Morris International 78,190 6,486,642 Pilgrim's Pride 85,100 b 2,334,293 Health Care Equipment & Services.4% Abbott Laboratories 7,580 359,065 Anthem 1,900 278,255 Medtronic 4,500 349,155 Household & Personal Products1.3% Clorox 9,200 999,488 Procter & Gamble 28,100 2,392,153 Insurance.9% MetLife 37,700 1,916,291 Old Republic International 15,700 238,012 Prudential Financial 4,005 323,804 Materials3.1% Albemarle 1,844 104,315 Dow Chemical 70,500 3,471,420 LyondellBasell Industries, Cl. A 55,100 4,733,641 Media.9% Cablevision Systems (NY Group), Cl. A 70,300 b 1,320,234 Regal Entertainment Group, Cl. A 35,000 b 827,400 Viacom, Cl. B 3,540 247,588 Pharmaceuticals, Biotech & Life Sciences12.3% AbbVie 39,730 2,403,665 Bristol-Myers Squibb 106,660 6,497,727 Eli Lilly & Co. 19,670 1,380,244 Johnson & Johnson 39,050 4,003,015 Merck & Co. 152,410 8,922,081 Pfizer 278,757 9,566,940 Real Estate7.4% Annaly Capital Management 528,910 a 5,617,024 Chimera Investment 279,400 a 896,874 Corrections Corporation of America 36,750 a 1,465,958 Equity Commonwealth 18,460 a,c 488,267 HCP 24,650 a 1,044,174 Hospitality Properties Trust 25,840 a 796,130 Host Hotels & Resorts 88,300 a 1,854,300 Kimco Realty 28,700 a 754,236 MFA Financial 692,800 a 5,514,688 Starwood Property Trust 55,800 a 1,361,520 Retailing1.4% Foot Locker 17,100 960,507 Genuine Parts 3,270 314,182 Home Depot 20,790 2,385,653 Semiconductors & Semiconductor Equipment3.6% Intel 212,195 7,055,484 Maxim Integrated Products 9,355 321,765 Microchip Technology 18,150 b 930,551 Texas Instruments 22,100 1,299,480 Software & Services4.6% CA 152,050 4,944,666 International Business Machines 1,190 192,709 Leidos Holdings 18,250 821,615 Microsoft 102,385 4,489,582 Oracle 42,090 1,844,384 Technology Hardware & Equipment8.2% Apple 81,120 10,420,675 Cisco Systems 86,500 2,552,615 Hewlett-Packard 27,350 952,874 Lexmark International, Cl. A 14,950 637,767 QUALCOMM 18,750 1,359,563 Seagate Technology 99,250 6,066,160 Telecommunication Services5.4% AT&T 176,760 b 6,108,826 Verizon Communications 123,170 6,090,757 Windstream Holdings 274,400 b 2,165,016 Transportation.2% Union Pacific 2,300 276,598 United Parcel Service, Cl. B 4,020 408,955 Utilities6.8% Ameren 9,460 401,199 American Electric Power 77,460 4,460,147 CMS Energy 7,750 272,258 Consolidated Edison 8,940 564,472 Duke Energy 2,400 188,520 Entergy 65,300 5,192,003 PG&E 78,000 4,190,940 Public Service Enterprise Group 7,060 296,944 Southern 46,400 2,124,656 Wisconsin Energy 7,500 b 382,350 Total Common Stocks (cost $221,055,617) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,147,299) 2,147,299 d Investment of Cash Collateral for Securities Loaned3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,037,530) 8,037,530 d Total Investments (cost $231,240,446) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in real estate investment trust. b Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $13,854,381 and the value of the collateral held by the fund was $14,159,021, consisting of cash collateral of $8,037,530 and U.S. Government and Agency securities valued at $6,121,491. c Non-income producing security. d Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $44,602,334 of which $48,859,065 related to appreciated investment securities and $4,256,731 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.3 Technology Hardware & Equipment 8.2 Food, Beverage & Tobacco 7.7 Energy 7.5 Real Estate 7.4 Capital Goods 7.2 Utilities 6.8 Commercial & Professional Services 5.7 Telecommunication Services 5.4 Software & Services 4.6 Consumer Services 4.3 Food & Staples Retailing 4.2 Money Market Investments 3.8 Semiconductors & Semiconductor Equipment 3.6 Banks 3.2 Materials 3.1 Consumer Durables & Apparel 1.6 Diversified Financials 1.6 Retailing 1.4 Household & Personal Products 1.3 Insurance .9 Media .9 Health Care Equipment & Services .4 Transportation .2 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 264,606,303 - - Equity Securities - Foreign Common Stocks+ 1,051,648 - - Mutual Funds 10,184,829 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/_James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
